950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hirotoshi YAMAMOTO, Plaintiff-Appellant,andShizuko Yamamoto, Plaintiff,v.The UNITED STATES, Defendant-Appellee.
No. 91-5113.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1991.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
DECISION
PER CURIAM.


1
Hirotoshi Yamamoto appeals the judgment of the Claims Court in No. 701-89 T, dismissing his income tax refund suit for lack of jurisdiction because he did not file a timely claim for refund under 26 U.S.C. § 7422(a) (1988).   We affirm on the basis of the trial court's order of April 29, 1991.